DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 08/13/2020 is acknowledged.  Claims 3-5 have been amended. Claims 6-8 have been added.  Claims 1-8 are pending in this application.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  “integrated compression/expansion/combined machine” should read “integrated compression-expansion combined machine”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
liquid maintaining unit (claim 1) - pump 46, and optionally nitrogen tank 60 and regulator 62 [0051]
water amount regulating unit (claim 3) - pump 46 and/or flow rate regulating valve 47 [0043]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukuma et al. WO 2016/181841 (citing corresponding US 2019/0170026 for translation) in view of Schulte et al. WO 2016/012764.
Regarding claim 1, Matsukuma discloses:
A compressed air energy storage power generation device comprising: 
an electric compressor 10 configured to compress air using electric power 30; 
a pressure accumulation unit 12 configured to store compressed air discharged from the electric compressor 10; 

a first heat medium storage unit 42 and a second heat medium storage unit 20 configured to store a liquid heat medium, and fluidly connected to each other; 
a first heat exchanger 18 configured to exchange heat between the compressed air flowing from the electric compressor 10 to the pressure accumulation unit 12 and the heat medium flowing from the first heat medium storage unit 42 to the second heat medium storage unit 20, the first heat exchanger being configured to cool the compressed air and heat the heat medium; 
a second heat exchanger 22 configured to exchange heat between the compressed air flowing from the pressure accumulation unit 12 to the expansion generator 14 and the heat medium flowing from the second heat medium storage unit 20 to the first heat medium storage unit 42, the second heat exchanger being configured to heat the compressed air and cool the heat medium.

Matsukuma is silent regarding:
a first water storage unit and a second water storage unit configured to store liquid water (Matsukuma teaches that “a type of the heat medium is not particularly limited, and for example, mineral oil-based or glycol-based heat medium can be used, and a service temperature thereof is approximately 150ºC to 240ºC” [0041]);
a liquid maintaining unit configured to maintain the water in a liquid form by pressurizing the water flowing through the first heat exchanger and the second heat exchanger. 
Schulte teaches:

a liquid maintaining unit 17 configured to maintain the water in a liquid form by pressurizing the water flowing through the first heat exchanger 9 and the second heat exchanger 9 (“The pressurised water required by the air/water heat exchanger 9 is pumped from a pressurised cold water storage tank 16 at near atmospheric temperature using a water pump 17. After exiting the air/water heat exchanger 9, the hot pressurised water flows to a pressurised hot water storage tank 18 at a temperature of about 160°C. A pressure of about 10 bar is sufficient to prevent boiling of the hot water in the pressurised water system.” p. 7, l. 213-218).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected water as the heat medium in Matsukuma as taught by Schulte to provide a heat medium having the advantages of constant, high specific heat capacity, high thermal conductivity, and low cost (Schulte p. 18, l. 559-562). 

Regarding claim 3, the combination of Matsukuma and Schulte teaches:
a water amount regulating unit 46 configured to regulate a flow rate of the water flowing through the first heat exchanger 18 (Matsukuma [0043]); and 
a control device 48a configured to control the water amount regulating unit 46 so that a temperature Tot of the water after being heated in the first heat exchanger 18 (170 ºC) is within a range of -5ºC to -20ºC with respect to a temperature Tcd of the compressed air supplied to the first heat exchanger 18 (180 ºC) (Matsukuma [0067-0068]). 

Regarding claim 5, the combination of Matsukuma and Schulte as set forth above is silent regarding:
wherein the electric compressor and the expansion generator are an integrated compression/expansion/combined machine, and 
wherein the first heat exchanger and the second heat exchanger are a single heat exchanger. 
However, Schulte further teaches (see Fig. 1):
wherein the electric compressor and the expansion generator are an integrated compression/expansion/combined machine 3, 6, and 
wherein the first heat exchanger and the second heat exchanger are a single heat exchanger 9. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Matsukuma and Schulte as set forth above with the further teachings of Schulte to provide the compressor and expander as an integrated compressor/expander combined machine and the first and second heat exchangers as a single heat exchanger for the advantages of reducing the number of components and the amount of piping needed.

Claims 2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukuma et al. WO 2016/181841 (citing US 2019/0170026 for translation) in view of Schulte et al. WO 2016/012764 as applied to claim 1 above, and further in view of Vanwalleghem et al. WO 2018/141057.
Regarding claim 2, the combination of Matsukuma and Schulte is silent regarding:
wherein the liquid maintaining unit pressurizes the water so that a boiling point of the water flowing through the first heat exchanger is within a range of +20ºC to +50ºC with respect to a temperature of the compressed air supplied to the first heat exchanger.
Vanwalleghem teaches that “In embodiments of the thermal storage subsystem 120 employing sensible heat storage, pressurized water, or any other suitable fluid and/or coolant, may be employed as the sensible heat storage medium. Such water is pressurized and maintained at an operating pressure that is sufficient to generally keep the water in its liquid phase during the heat absorption process.” [00214].  Accordingly, the operating pressure of the water, and thus its boiling point, is a result-effective variable for keeping the water in its liquid phase during the heat absorption process.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected a pressure of the water so that a boiling point of the water flowing through the first heat exchanger is within a range of +20ºC to +50ºC with respect to a temperature of the compressed air supplied to the first heat exchanger in the combination of Matsukuma and Schulte as taught by Vanwalleghem in order to ensure that the water is kept in its liquid phase during the heat absorption process so as to retain the advantageous heat transfer and storage characteristics thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  MPEP 2144.05 II.

Regarding claim 6, the combination of Matsukuma, Schulte, and Vanwalleghem teaches:
a water amount regulating unit 46 configured to regulate a flow rate of the water flowing through the first heat exchanger 18 (Matsukuma [0043]); and 


Regarding claim 8, the combination of Matsukuma, Schulte, and Vanwalleghem as set forth above is silent regarding:
wherein the electric compressor and the expansion generator are an integrated compression/expansion/combined machine, and 
wherein the first heat exchanger and the second heat exchanger are a single heat exchanger. 
However, Schulte further teaches (see Fig. 1):
wherein the electric compressor and the expansion generator are an integrated compression/expansion/combined machine 3, 6, and 
wherein the first heat exchanger and the second heat exchanger are a single heat exchanger 9. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Matsukuma, Schulte, and Vanwalleghem as set forth above with the further teachings of Schulte to provide the compressor and expander as an integrated compressor/expander combined machine and the first and second heat exchangers as a single heat exchanger for the advantages of reducing the number of components and the amount of piping needed.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukuma et al. WO 2016/181841 (citing US 2019/0170026 for translation) in view of Schulte et al. WO 2016/012764 as applied to claim 1 above, and further in view of Stiller et al. US 2016/0190896.
Regarding claim 4, the combination of Matsukuma and Schulte teaches:
wherein the liquid maintaining unit includes: a pump 17 configured to pressurize the water (Schulte p. 7, l. 213-218).
The combination of Matsukuma and Schulte is silent regarding:
 a nitrogen tank fluidly connected to the first water storage unit and the second water storage unit, the nitrogen tank being configured to store high-pressure nitrogen; and a regulator configured to maintain a high pressure in the first water storage unit and a high pressure in the second water storage unit using nitrogen in the nitrogen tank so that the water in the first water storage unit and the water in the second water storage unit are maintained in a liquid form.
Stiller teaches (see Fig. 2A and para. [0104]):
a nitrogen tank fluidly connected to the first coolant storage unit 171a and the second coolant storage unit 171b, the nitrogen tank being configured to store high-pressure nitrogen; and a regulator configured to maintain a high pressure in the first coolant storage unit 171a and a high pressure in the second coolant storage unit 171b using nitrogen in the nitrogen tank so that the coolant in the first coolant storage unit and the coolant in the second coolant storage unit are maintained in a liquid form (“In the first and second coolant tanks 171a and 171b, the coolant used is present in each case in liquid form and is blanketed with a corresponding non-condensing gas in order to ensure sufficient pressurization of the coolant. The non-condensing gas can be, for example, nitrogen. In addition, a pump 171p is provided” [0104] a person of skill in the art, 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Matsukuma and Schulte with that of Stiller in order to ensure sufficient pressurization of the water for keeping it in liquid form (Stiller [0104]).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukuma et al. WO 2016/181841 (citing US 2019/0170026 for translation) in view of Schulte et al. WO 2016/012764 and Vanwalleghem et al. WO 2018/141057 as applied to claim 2 above, and further in view of Stiller et al. US 2016/0190896.
Regarding claim 7, the combination of Matsukuma, Schulte, and Vanwalleghem teaches:
wherein the liquid maintaining unit includes: a pump 17 configured to pressurize the water (Schulte p. 7, l. 213-218).
The combination of Matsukuma, Schulte, and Vanwalleghem is silent regarding:
 a nitrogen tank fluidly connected to the first water storage unit and the second water storage unit, the nitrogen tank being configured to store high-pressure nitrogen; and a regulator configured to maintain a high pressure in the first water storage unit and a high pressure in the second water storage unit using nitrogen in the nitrogen tank so that the water in the first water storage unit and the water in the second water storage unit are maintained in a liquid form.
Stiller teaches (see Fig. 2A and para. [0104]):
a nitrogen tank fluidly connected to the first coolant storage unit 171a and the second coolant storage unit 171b, the nitrogen tank being configured to store high-pressure nitrogen; and a regulator configured to maintain a high pressure in the first coolant storage unit 171a and a 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Matsukuma, Schulte, and Vanwalleghem with that of Stiller in order to ensure sufficient pressurization of the water for keeping it in liquid form (Stiller [0104]).  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited art also disclose CAES systems with pressurized liquid water as a thermal storage medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/01/2021